Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-20-2008

Hall v. Holman
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3550




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Hall v. Holman" (2008). 2008 Decisions. Paper 1566.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1566


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
ALD-60                                                   NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                  No. 07-3550
                                  ___________

                                 JAMES HALL,
                                                      Appellant

                                        v.

                            DAVID HOLMAN,
                        In his Individual Capacity;
                        LAWRENCE MCGUGAN,
                        In his Individual Capacity;
               ACTING DEPUTY WARDEN CLYDE D. SAGERS,
                         In his Individual Capacity
                   ____________________________________

                 On Appeal from the United States District Court
                            for the District of Delaware
                           (D.C. Civil No. 04-cv-01328)
                   District Judge: Honorable Gregory M. Sleet
                  ____________________________________
               Submitted for Possible Dismissal Due to Untimeliness
                    or Pursuant to 28 U.S.C. § 1915(e)(2)(B)
     or for Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 February 12, 2008

     Before:   SLOVITER, FISHER AND HARDIMAN, CIRCUIT JUDGES

                       (Opinion filed February 20, 2008 )
                                   _________

                                   OPINION
                                   _________



                                        1
PER CURIAM

       Appellant James Hall appeals from the order of the United States District Court for

the District of Delaware dismissing his civil rights complaint for failure to prosecute. For

the reasons discussed below, we will affirm.

       Because the facts of the case are well-known to the parties, we will only briefly

summarize them as relevant to this appeal. In October 2004, while incarcerated at the

Delaware Correctional Center (“DCC”), Hall initiated a civil action against the

defendants and alleged that they failed to protect him against the risk of assault from his

violent cellmate. He was granted leave to proceed in forma pauperis (“IFP”); Hall

completed an authorization for the prison to disburse installment payments of the filing

fee. Hall amended his complaint in February 2005 and in September 2005. In December

2005, the defendants filed a motion to dismiss/motion for summary judgment, and Hall

filed a motion for summary judgment. In September 2006, the District Court granted the

defendants’ motion in part, denied it in part, and denied Hall’s motion for summary

judgment.

       The District Court set a discovery deadline of March 21, 2007. The defendants

filed a motion for enlargement of time to complete discovery on the basis that Hall had

not responded to discovery requests or cooperated with the defendants to arrange a

deposition date. The District Court granted the motion and extended the discovery

deadline to May 4, 2007. The defendants then filed a motion to compel discovery and a



                                               2
motion for another enlargement of the discovery period. The motions noted, inter alia,

that Hall had failed to respond to a discovery request served in February 2007, that he had

failed to appear for his deposition scheduled for April 17, 2007, and that the defendants

had been unable to communicate with Hall despite their correspondence to the addresses

provided by Hall and on file with the District Court. By order entered May 10, 2007, the

District Court scheduled a discovery conference to be held on May 25, 2007. In its order,

the District Court warned Hall that failure to appear at the conference might result in

dismissal of the case for failure to prosecute. The following day, the District Court issued

an order noting Hall’s release from the DCC and directing Hall either to pay the balance

of the filing fee owed or to file a new IFP application form. The District Court warned

that noncompliance with the order might result in dismissal of the case without prejudice.

In June 2007, Hall apprised the District Court that he was incarcerated again at the DCC.

By order entered June 20, 2007, the District Court ordered Hall to show cause why the

case should not be dismissed for lack of prosecution. In the order, the District Court

noted Hall’s failures regarding discovery, failure to attend the discovery conference as

ordered, and failure to comply with the order regarding Hall’s IFP/fee situation. Hall

filed a response to the show cause order. By order entered July 13, the District Court

dismissed Hall’s complaint with prejudice for want of prosecution, pursuant to Rule 41(b)

of the Federal Rules of Civil Procedure. Hall appeals and has been granted leave to




                                             3
proceed IFP on appeal.1

       We review the District Court’s dismissal for failure to comply with the scheduling

orders for abuse of discretion. See Emerson v. Thiel College, 296 F.3d 184, 190 (3d Cir.

2002). To determine whether the District Court abused its discretion, we consider how

the court balanced the six factors set out in Poulis v. State Farm Fire and Casualty

Company, 747 F.2d 863, 868 (3d Cir. 1984). The factors are (1) the extent of the party’s

personal responsibility; (2) the extent of prejudice to the adversary caused by the failure

to meet scheduling orders and to respond to discovery; (3) a history of dilatoriness;

(4) whether the conduct of the party was willful or in bad faith; (5) the effectiveness of

sanctions other than dismissal including an analysis of those alternative sanctions; and (6)

the meritoriousness of the claim or defense. Id.; Emerson, 296 F.3d at 190. Not all

factors need to be satisfied for the trial court to dismiss a complaint. Ware v. Rodale

Press, Inc., 322 F.3d 218, 221 (3d Cir. 2003). We recognize that the sanction of dismissal

is extreme and should be reserved for cases where it is justly deserved, but our standard




   1
     Initially, it appeared that Hall’s notice of appeal was untimely under Rule 4(a)(1)(A)
of the Federal Rules of Appellate Procedure. However, on December 17, 2007, we
remanded the matter to the District Court for the limited purpose of considering whether
the appellant’s letter dated August 22, 2007 satisfied the requirements for relief under
Rule 4(a)(5) as a motion for extension of time to file a notice of appeal. We held the
appeal in abeyance pending the District Court’s decision. On December 19, 2007, the
District Court construed the letter as a motion for an extension of time, found that Hall
had demonstrated good cause under the rule, and deemed the notice of appeal filed as of
the date of its order pursuant to Rule 4(a)(5)(C). Thus, we are satisfied that we have
appellate jurisdiction over Hall’s appeal.

                                              4
of review is deferential. Id. at 221-22.

       The District Court memorialized its Poulis findings in its dismissal order. Upon

review, we discern no abuse of discretion by the District Court in dismissing the case

under Rule 41(b). Because Hall proceeded pro se, he is personally responsible for his

failures to appear for his scheduled deposition, to respond to the defendants’ discovery

requests, and to comply with the District Court orders to pay the balance of the fee or

submit a new IFP application. See Emerson, 296 F.3d at 190. In his response to the show

cause order, Hall protested that notices were sent to addresses where he no longer resided

and that his homelessness between February and May 2007 made it impossible for him to

be aware of pending matters in the case. Yet as noted by the District Court, it was Hall’s

responsibility to keep the District Court informed of his whereabouts. Despite Hall’s

assertion that he made good faith efforts to contact the court to explain his personal

hardship, there is nothing in the record that shows that Hall made any attempt to apprise

the District Court that he was homeless. There is also no indication that Hall had changed

location, or that he made any inquiry as to the status of his case, until his re-incarceration

in June 2007. Also, we agree with the District Court that the denials of Hall’s motions for

appointment of counsel did not shift Hall’s personal responsibility for his failures.

       The record also supports the finding of prejudice, as the defendants were forced to

file motions to seek Hall’s compliance with discovery requests and to enlarge the

discovery period. See Poulis, 747 F.2d at 868. In fact, Hall conceded in his response to



                                               5
the show cause order that his inaction in the case prejudiced the defendants. Also, the

District Court’s findings on Hall’s history of dilatoriness are supported by the record.

Although Hall adequately responded to deadlines earlier in the litigation, it appears that

he later repeatedly failed to respond to discovery obligations and court orders, despite the

defendants’ documented efforts to correspond with him and their own compliance with

Hall’s discovery requests. We also agree with the District Court’s finding that Hall’s

conduct, while perhaps not in bad faith, was at least in willful disregard of his

responsibilities as a pro se litigant. As for the question of alternative sanctions, the

District Court’s rejection of Hall’s proposal of monetary sanctions is supported by Hall’s

IFP status and apparent inability to satisfy any monetary sanctions. Given Hall’s failures

to participate in discovery and to comply with a court-ordered discovery conference, the

circumstances did not present an opportunity for the District Court to consider an

effective sanction other than dismissal, or to consider the merits of the claims or defenses

in the matter. In sum, we cannot say that the District Court abused its discretion in

applying the Poulis factors and dismissing the case.

       Because this appeal presents us with no substantial question, see I.O.P. 10.6, we

will summarily affirm the District Court’s order.




                                               6